EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Years ended September 30 2003 2004 2005 2006 2007 EARNINGS Income from continuing operations $ 103 $ 311 $ 1,958 $ 183 $ 201 Income tax expense (benefit) 52 100 (230 ) 29 58 Interest expense 121 112 87 8 9 Interest portion of rental expense 20 20 20 18 20 Amortization of deferred debt expense 2 2 3 - 1 Distributions in excess of (less than) earnings ofunconsolidated affiliates (89 ) (260 ) (246 ) (6 ) (5 ) $ 209 $ 285 $ 1,592 $ 232 $ 284 FIXED CHARGES Interest expense $ 121 $ 112 $ 87 $ 8 $ 9 Interest portion of rental expense 20 20 20 18 20 Amortization of deferred debt expense 2 2 3 - 1 Capitalized interest - - 1 3 2 $ 143 $ 134 $ 111 $ 29 $ 32 RATIO OF EARNINGS TO FIXED CHARGES 1.46 2.13 14.34 8.00 8.88
